DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12, the claim recites “the first metal layer (13) is covered with nanotubes and/or nanowires (16, 18) on the outer side.”  It is unclear to the examiner as to what/which outer side being referring to.  
Claim 15 recites the limitation "the third nanotube, the first nanotube" in lines 1, 2. There is insufficient antecedent basis for this limitation in the claim.  Also, since claim 15 depending on claim 1, which does not have any order of (i.e. a first nanotube, a second nanotube, a third nanotube, etc.)
	For the purpose of examination, it is assumed “the outer side” can be referring any outer side of any layer, structure, or layer device.  It is also assumed “the third nanotube, the first nanotube” as “the nanotube comprising different materials; or the same nanotube, a first 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	Claims 1-6, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Valiente (US 2006/0029117).
With respect to claim 1, Valiente ‘117 shows and discloses a laser assembly (1) (Fig 1; TITLE), comprising at least one diode laser bar (2) (Abstract; Fig 1: 31, 32), at least one heat sink (4) having a first connection surface (6) (Fig 1: 13/12 at least one heat sink 13/4 having a first connection surface 22), and at least one cover (7) having a second connection surface (8) (Fig 1: at least one cover 11 having a first connection surface 21; Section [047]), wherein the diode laser bar comprises one or a plurality of emitters (9) (Fig 1: at least one emitters 31/332; ; Section [047]) , at least one P-type contact (11) and at least one N-type contact (12), and the P-type contact comprises a first metal layer (13) and the N-type contact comprises a second metal layer (14) (Fig 1: laser chips 31/32 implies the laser chips having and  n- and p- contacts having metals to bonding/connecting to electrodes the laser devices 31/32 to conduct current/voltage/power to  energize the device; See also Section [047] 41/ 42 film composed of gold and carbon nanotube high electrical and thermal conductivity), and the heat sink (4) is electrically and thermally connected to the P-type contact (11) at the first connection surface (6) (Fig 1: the heat sink 13/4 is electrically and thermally connected to the contact 42 at the first connection surface) and the N-type contact (12) is electrically connected to the cover (7) at the (Fig 1: the contact  41 is electrically connected to the cover 11/7 at the second connection surface), and the first and/or the second connection surface (6,8) are/is covered with nanowires or nanotubes (16,17) (Fig 1: where the first and second connection surface “of 41/42” is are covered/comprising of nanotubes).  Valiente ‘117 did not explicitly state the laser chip as diode laser bar.  However, it has been held where the general conditions of a claim are disclosed in the prior art, where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known and within one skill in the art to recognize the known use of technology of laser bars or laser chips mounted between the electrodes or heat sink, for the benefit of lasing.   Since claim 19 recites the same or identical elements/ limitations, it would been obvious to one skill in the art to use Valiente ‘117 to recite method of producing a laser assembly, product by process (Abstract; Section [001, 026-036]). 
With respect to claim 2, Valiente ‘117 shows and discloses the cover (7) is joined together with the heat sink (4) by way of an electrically insulating layer (15) (Fig 1: 1: the cover 11 is joined together with the heat sink 13 by way of an electrically insulation layer 12).
With respect to claims 3, 4, the claims further require the first metal layer (13) has a thickness of 1 um to 10 um; OR the second metal layer (14) has a thickness of less than 500 nm. Valiente ‘117 did not explicitly state the dimension of metal layer; however, Valiente ‘117 did discloses the thickness of the separator could be similar to the laser chip or greater than of the laser chips.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is well-known and within one skill in the art to choose the optimal thickness of the metal layer for improve its conductivity and thermal control (Section [047]).
(Section [047] gold; carbon nanotube).
With respect to claim 6 the claims further require the nanowires and/or the nanotubes (16, 17) are oriented in a preferred direction perpendicular to the first and/or second connection surface (6, 8), respectively.  Valiente ‘117 did not explicitly state the orientation of the nanowires and/or the nanotubes; however, since the purpose of the nanotube is to remove heat into the heat sink below and cover above – one skill in the art recognize the well-known the alignment of nanotube perpendicular with the first and/or the second surface, for the benefit of efficiency removing heat generate from the lasers (Abstract; Fig 1).
With respect to claim 9, Valiente ‘117 discloses the second connection surface (8) is covered with nanotubes and/or nanowires (16) and the nanotubes and/or nanowires (16) are elastically or plastically deformed (Section [047]; Claim 8, 9).
With respect to claim 10, Valiente ‘117 shows and discloses the second connection surface (8) is covered with nanotubes and/or nanowires (16) (Fig 1: the second connection surface is covered with nanotubes 41, 42).  The claims further require the second metal layer has a thickness of less than 500 nm.  Valiente ‘117 did not explicitly state the dimension of metal layer; however, Valiente ‘117 did discloses the thickness of the separator could be similar to the laser chip or greater than of the laser chips (Section [15, 16]; Fig 1: 21/22 separator, 31/32 laser diodes, 41/42 nanotube).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is well-known and within one skill in the art to choose the optimal thickness of the metal layer for improve its conductivity and thermal control (Section [047]).
(Section [047] nanotubes implies these tubes are in Nano dimension which is less than 1um).  The claim further requires the nanotubes and/or nanowires have a length of more than 2 um.  Valiente ‘117 did not explicitly state the length dimension of nanotube; however, Valiente ‘117 did shows the nanotube (Fig 1: 41/42 approximate size with the laser diodes 31/32; See also Section [15, 16]; Fig 1: 21/22 separator, 31/32 laser diodes, 41/42 nanotube).  Therefore, one skill in the art would recognize the well-known laser diodes have a length more than 2 um and recognize the well-known nanotubes having dimension diameter less than 1um and length more than 2um.
With respect to claim 12, Valiente ‘117 shows the first metal layer (13) is covered with nanotubes and/or nanowires (16, 18) on the outer side (Fig 1: 41/42 on outer side of the laser; Section [024]).
With respect to claim 13, Valiente ‘117 discloses the nanowires (16) consist of gold, silver, nickel, chromium or copper (Section [047] gold).
With respect to claim 15, Valiente ‘117 discloses the third nanotubes or nanowires (18), respectively, consist of a different material than the first nanotubes or nanowires (16) (Section [047]).
Allowable Subject Matter
5.	Claims 7, 8, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7: 

Claim 8:
the second connection surface (8) is covered with nanotubes and/or nanowires (16, 17) and the nanotubes and/or nanowires (16, 17) have a greater hardness than the second metal layer (14) and are at least partly stuck into the latter.
Claim 14: 
the first connection surface (6) is covered with first nanotubes or nanowires (16) and the first metal layer (13) is covered with third nanotubes or nanowires (18).
Allowable Subject Matter
6.	Claims 16, and 20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 16, the references Valiente ‘117 fail to teach in conjunction to a laser assembly (1), comprising a carrier (23), at least one diode laser bar (2), at least one heat sink (4) having a first connection surface (6), and at least one cover (7) having a second connection surface (8), wherein the diode laser bar comprises one or a plurality of emitters (9), at least one P-type contact (11) and at least one N-type contact (12), and the P-type contact comprises a first metal layer (13) and the N-type contact comprises a second metal layer (14), and the heat sink (4) is electrically and thermally connected to the P-type contact (11) at the first connection surface (6) and the N-type contact (12) is electrically connected to the cover (7) at the second connection surface (8), and the first and/or the second connection surface (6, 8) are/is 

Similarly with respect to claim 20, the reference Valiente ‘117 fail to teach in conjunction to a method for producing a laser assembly (1), comprising providing a carrier (23), providing at least one diode laser bar (2), at least one heat sink (4) having a first connection surface (6), and a third connection surface and at least one cover (7) having a second connection surface (8), wherein the diode laser bar comprises one or a plurality of emitters (9), at least one P-type contact (11) and at least one N-type contact (12) and the P-type contact comprises a first metal layer (13) and the N-type contact comprises a second metal layer (14), covering the first and/or the second connection surface with nanowires or nanotubes (16, 17), covering the third connection surface with fourth nanowires or nanotubes (19), covering the carrier with fifth nanowires or nanotubes (20), producing an electrical and thermal connection of the P-type contact to the heat sink at the first connection surface and an electrical connection of the N-type contact to the cover at the second connection surface by means of a y-force (26), producing an electrical and thermal connection of the P-type contact to the heat sink at the first connection surface and an electrical connection of the N-type contact to the cover at the second connection surface by means of the y-force (26), connecting the heat sink to the carrier by pressing the fourth nanowires onto the fifth nanowires by means of a z-force (27).
	Claims 17, 18 are also allow for depending on allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
					COMMUNICATION
	Panzer et al. (US 2009/0068387) shows and discloses composite thermal interface material including aligned nanofiber (TITLE; Abstract; Fig 1A-5C and respective sections).
 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.